United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 17, 2005

                                                            Charles R. Fulbruge III
                            No. 04-30251                            Clerk
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,
versus

HANNIBAL X. BROWN,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                   USDC No. 3:02-CR-111-ALL-B
                       --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Hannibal X. Brown has moved

for leave to withdraw and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).    Brown has filed a response

and requested the appointment of substitute counsel.

     Our independent review of the brief, Brown’s response, and

the record discloses no nonfrivolous issue for appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the appeal




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-30251
                                 -2-

is DISMISSED.   See 5TH CIR. R. 42.2.   Brown’s motion to appoint

substitute counsel is DENIED.